IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                          NO. AP-75,953



        EX PARTE JEROME WILLIAMS A/K/A ED WILLIAMS, Applicant



                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. 2005-156 IN THE 421ST DISTRICT COURT
                          FROM CALDWELL COUNTY



       Per curiam.

                                           OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of two counts of

aggravated kidnaping and was sentenced to 20 years’ confinement on count one and 50 years’

confinement on count two. The Thirteenth Court of Appeals affirmed his conviction. Williams v.

State, No. 13-06-220-CR, (Tex. App. – Corpus Christi, 2007, no pet.) (Not designated for

publication).

       Applicant contends inter alia that his appellate counsel rendered ineffective assistance
                                                                                       WILLIAMS -- 2

because counsel failed to timely notify him of his right to petition for discretionary review pro se.

       Appellate counsel filed an affidavit with the trial court. Based on that affidavit, the trial court

has entered findings of fact and conclusions of law that appellate counsel failed to timely advise

Applicant of his right to petition for discretionary review pro se. The trial court recommends that

relief be granted. Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997). We find, therefore, that

Applicant is entitled to the opportunity to file an out-of-time petition for discretionary review of the

judgment of the Thirteenth Court of Appeals in Cause No.13-06-220-CR that affirmed his conviction

in Case No. 2005-156 from the 421st Judicial District Court of Caldwell County. Applicant shall

file his petition for discretionary review with the Thirteenth Court of Appeals within 30 days of the

date on which this Court’s mandate issues.

       Applicant’s remaining claims are dismissed. See Ex parte Torres, 943 S.W.2d 469 (Tex.

Crim. App. 1997).



Delivered: June 25, 2008
Do not publish